Exhibit 10.1

 

Information Concerning Executive Compensation

On January 15, 2009, the Compensation Committee of HomeFed Corporation (the
“Company”) approved annual salary increases (effective January 1, 2009) and
discretionary 2008 cash bonuses for each of the Company’s executive officers who
were included as named executive officers in the Company's 2008 proxy statement.

 

 

Name and Title

Base Salary in 2009

Bonus Award for 20081

 

 

 

 

 

 

Paul J. Borden

$263,415

$229,8222

President and Chief Executive Officer

 

 

Curt R. Noland

$170,465

$104,965

Vice President

 

 

Erin N. Ruhe

$137,917

$129,017

Vice President, Treasurer and Controller

 

 

_________________________

1  Includes a holiday bonus paid to each of the named executive officers based
on a percentage of salary of $7,672 for Mr. Borden, $4,965 for Mr. Noland and
$4,017 for Ms. Ruhe.

2  Includes a gross-up bonus of $ 72,150 for Mr. Borden as reimbursement for
taxes payable on travel, commuting and lodging expenses.

 